 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of the 23rd day of
May, 2005, is entered into by VistaCare, Inc., a Delaware corporation with its
principal place of business at 4800 N. Scottsdale Road, Suite 5000, Scottsdale,
Arizona 85251 (the “Company”), and Carla Davis Hughes, an individual residing in
Scottsdale, Arizona (“Hughes”).

Recitals:

     WHEREAS, Hughes, prior to the date hereof, has been employed by the Company
and has most recently held the position of Executive Vice President of Public
Policy & Strategic Marketing of the Company and its subsidiaries, and, effective
as of May 31, 2005, shall no longer hold such position; and

     WHEREAS, Hughes shall continue to be employed by the Company as described
hereinafter; and

     WHEREAS, pursuant to a Management Agreement entered into by the Company and
Hughes as of October 9, 2002, the Company agreed to provide certain payments and
benefits to Hughes in the event Hughes’s employment by the Company were
terminated under certain circumstances; and

     WHEREAS, terms and provisions of such Management Agreement are not
applicable to Hughes’s continuing employment; and

     WHEREAS, the Company and Hughes wish to set out terms and conditions upon
which Hughes will continue to provide services to the Company;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

     1. Definitions. As used in this Agreement the following terms shall have
the following respective meanings:

          (a) “Cause” shall mean: (i) Hughes’s willful failure to attempt in
good faith to follow the legal written directions of the Chief Operating Officer
(the “COO”) or the Chief Executive Officer (the “CEO”), which is not cured
within ten (10) days following receipt by Hughes of written notice from the COO
or the CEO specifying the details thereof, (ii) Hughes’s conviction of a felony
(other than a felony involving a traffic violation or as a result of vicarious
liability), (iii) Hughes’s commission of an act constituting fraud,
embezzlement, larceny or theft with regard to the Company that is of a material
nature (other than good faith expense account reimbursement disputes) or (iv)
willful misconduct by Hughes with regard to the Company that has a material
adverse effect on the Company. For purposes of this definition, no act, or
failure to act, on Hughes’ part shall be considered “willful” unless done or
omitted to be done by her not in good faith and without reasonable belief that
her action or omission was in the best interests of the Company.

 



--------------------------------------------------------------------------------



 



          (b) “Confidential Information” means all trade secrets and other
information of a business, financial, marketing, technical or other nature
pertaining to the Company or any of its subsidiaries or affiliates, including
information of others that the Company or any of its subsidiaries or affiliates
has agreed to keep confidential; provided, that Confidential Information shall
not include any information that has entered or enters the public domain through
no fault of Hughes, was known by Hughes prior to Hughes’ affiliation with or
employment by the Company or which Hughes is required to disclose by legal
process.

          (c) “Disability” means the failure of Hughes, due to physical or
mental disability, to perform the services reasonably contemplated by her
position for a period of either (i) ninety (90) consecutive days or (ii) one
hundred twenty (120) days, whether or not consecutive, during any 360-day
period.

     2. Employment Services. The Company agrees that Hughes’s employment shall
continue from June 1, 2005 until May 15, 2007 (the “Term” of this Agreement),
unless her employment is terminated earlier as provided herein or is extended by
mutual consent. At the reasonable request of and pursuant to the instructions of
the Company’s COO or CEO, Hughes shall perform the following services, the
itemization of which is for purposes of illustration and not limitation:



  (a)   provide consultative services regarding matters to which she devoted
attention while serving as Chief Operating Officer and/or Executive Vice
President of Public Policy & Strategic Marketing;     (b)   assist with the
transition of duties to the new employee performing the functions of the
position of Executive Vice President of Public Policy & Strategic Marketing;    
(c)   serve as a resource regarding subjects within her areas of experience and
expertise;     (c)   other activities as reasonably requested by the COO or CEO.

     Provided, however, the parties acknowledge and agree that Hughes shall not
be required to work more than five (5) hours per month without her prior
consent, and the Company shall not be required to request any minimum amount of
services.

     3. Compensation for Services. Hughes shall be paid a salary of Five Hundred
Dollars ($500) per month for services provided hereunder. In the event the
Company makes a specific written request for services that exceeds the five
hours of services in a month, and Hughes provides said services, she shall be
paid the sum of One Hundred Dollars ($100) per hour for the amount of services
in excess of five hours during that month. Hughes shall also receive
reimbursement for reasonable expenses incurred in the performance of such
services. Hughes shall not accrue paid time off or be eligible for health
insurance or other benefits, but any options to purchase shares of the Company’s
capital stock granted prior to the date of this

2



--------------------------------------------------------------------------------



 



Agreement shall continue to vest in accordance with the terms of such option
grants. In the event Hughes anticipates that expenses in connection with a
particular work assignment will exceed One Thousand Dollars ($1,000) she will
notify the COO or CEO in advance.

     4. Termination of Employment Prior to End of the Term of this Agreement. If
prior to May 15, 2007, Hughes’ employment by the Company is terminated by the
Company for any reason other than Cause or Hughes’ death or Disability, she
shall be paid the sum of $500 times the number of months remaining of the Term
of this Agreement, and all options granted by the Company to Hughes to purchase
shares of the Company’s capital stock which would have vested on or before
May 15, 2007 shall become vested in full as of the employment termination date.

     5. Confidentiality.

          (a) Hughes will not at any time, directly or indirectly, disclose or
divulge, except as required in connection with the performance of Hughes’ duties
for the Company, any Confidential Information acquired by Hughes during or in
connection with Hughes’ affiliation with or employment by the Company.

          (b) Hughes shall make no use whatsoever, directly or indirectly, of
any Confidential Information, except as required in connection with the
performance of Hughes’ duties for the Company.

          (c) Upon the Company’s request at any time and for any reason, Hughes
shall immediately deliver to the Company all materials (including all copies) in
Hughes’ possession which contain or relate to Confidential Information.

     6. Restrictions on solicitation and hiring of Company employees.

          (a) Intent of the parties. As provided later in this Agreement, the
Company waives and will not attempt to enforce against Hughes the
non-competition restrictions included in prior agreements between the parties.
However, the Company intends to maintain, and Hughes intends to comply with,
restrictions on Hughes’ ability to solicit for employment or hire Company
employees and/or to interfere with the Company’s business relationship with
patient referral sources and others. Hughes acknowledges that her positions with
the Company have given her knowledge and information regarding the Company’s
employees and referral sources that is proprietary and confidential to the
Company, and that the restrictions set forth herein are reasonable to protect
the legitimate business interests of the Company.

          (b) Non-solicitation and hiring of Company employees, and
non-interference with business relationships. Hughes agrees that prior to the
termination of Hughes’s employment with the Company for whatever reason and for
two years thereafter, she will not directly or indirectly, individually or as a
consultant to, or employee, officer, director, stockholder, partner or other
owner of or participant in any business entity other than the Company (the
“Hughes business entity”): (i) solicit for employment or hire from the Company
or any of its subsidiaries or affiliates any person who is at the time or who
was during the prior six months employed by

3



--------------------------------------------------------------------------------



 



or associated with the Company or any of its subsidiaries or affiliates; or
(ii) materially interfere with the business relationship of the Company or any
of its subsidiaries or affiliates with patient referral sources or with any
person who is at the time or was during the prior six months employed by or
associated with the Company or any of its subsidiaries or affiliates. Hughes
agrees that her communications with the Company throughout the period of
non-solicitation shall be directed through the CEO, the COO and/or the General
Counsel unless otherwise authorized by the CEO, the COO or the General Counsel.
It shall not be a violation of this Section 6: (1) if an employee or former
employee of the Company becomes employed by a Hughes business entity after
responding to an advertisement offering employment opportunities to the public;
(2) if an employee or former employee of the Company, without being solicited
directly or indirectly by Hughes, seeks employment with the Hughes business
entity; or (3) if an employee or former employee of the Company becomes employed
by the Hughes business entity without the knowledge of Hughes. In addition to
any other remedy that may be available to the Company to enforce the
restrictions of this Section 6, a violation of this Section 6 may be deemed to
be Cause for termination of employment.

     7. Remedies. Without limiting the remedies available to the Company, Hughes
acknowledges that a breach of any of the covenants contained in Sections 5 and 6
herein could result in irreparable injury to the Company for which there might
be no adequate remedy at law, and that, in the event of such a breach or threat
thereof, the Company shall be entitled to obtain a temporary restraining order
and/or a preliminary injunction and a permanent injunction restraining Hughes
from engaging in any activities prohibited by Sections 5 and 6 herein or such
other equitable relief as may be required to enforce specifically any of the
covenants of Sections 5 and 6 herein. The foregoing provisions of Sections 5 and
6 herein shall survive the termination of this Agreement and shall continue
thereafter in full force and effect in accordance with the terms of Sections 5
and 6 herein for the periods of time contemplated thereby.

     8. Release. It shall be a condition of the Company’s obligation to provide
the benefits contemplated by Section 4 that Hughes execute and deliver to the
Company a release in form and substance satisfactory to the Company pursuant to
which Hughes unconditionally and irrevocably waives, relinquishes and forever
releases and discharges the Company and its officers, directors, shareholders,
employees, agents, subsidiaries, affiliates, predecessors, successors and
assigns (collectively, the “Company Indemnitees”) from any and all claims,
duties, causes of actions, demands, obligations, liabilities, rights, damages
(including business, punitive or exemplary damages) of any kind or nature
whether existing or contingent, then known or unknown, asserted or unasserted,
whether in law, equity and administrative proceeding that Hughes then has or
ever had against the Company Indemnitees since the beginning of the world
through the date thereof including, but not limited to, any and all matters
related in any way to Hughes’s employment with or separation from the Company,
as well as claims under the Employee Retirement Income Security Act of 1974,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, any claim based on state
anti-discrimination laws, any claim for wrongful discharge, and any alleged
violation of public policy, contract or tort law, or any other federal, state,
or local law; provided, however, that such release shall not apply to the terms
and conditions of this Agreement, which shall remain valid and enforceable.

4



--------------------------------------------------------------------------------



 



     9. Waiver of Non-Competition. Hughes and the Company acknowledge that they
are parties to one or more agreements entered into prior to this Agreement in
which Hughes agreed not to compete directly or indirectly with the Company in
the business of providing hospice services. Provided Hughes shall be in
compliance with the terms and conditions of this Agreement, the Company agrees
that it will waive and not seek to enforce against Hughes such non-competition
provisions.

     10. Binding on Successors. If the Company is at any time merged or
consolidated into or with any other corporation or other entity (whether or not
the Company is the surviving entity), or if substantially all of the assets
thereof are transferred to another corporation or other entity, the provisions
of this Agreement will be binding upon and inure to the benefit of the
corporation or other entity resulting from such merger or consolidation or the
acquirer of such assets, and this Section 10 will apply in the event of any
subsequent merger or consolidation or transfer of assets. In the event of any
such merger, consolidation or sale of assets, references to the Company in this
Agreement shall unless the context suggests otherwise be deemed to include the
entity resulting from such merger or consolidation or the acquirer of such
assets of the Company.

     11. Withholding. All payments required to be made by the Company hereunder
to Hughes or her dependents, beneficiaries, or estate will be subject to the
withholding of such amounts relating to tax and/or other payroll deductions as
may be required by law.

     12. Employment at Will. Nothing contained in this Agreement shall be
construed as a right of Hughes to continue in the employ of the Company, or as a
limitation of the right of the Company to discharge Hughes with or without
Cause; provided that Hughes shall have the right to receive upon termination of
her employment the benefits provided in this Agreement. Hughes shall have the
right to terminate her employment with or without cause, in which event, except
for those the provisions intended to survive by their terms, this Agreement
shall be terminated.

     13. No Other Severance. The benefits of this Agreement shall be in lieu of
severance payments, if any, which might otherwise be available to Hughes.

     14. Successors and Assigns. The provisions of this Agreement, shall be
binding upon and shall inure to the benefit of Hughes, his executors,
administrators, legal representatives, and assigns, and the Company and its
successors.

     15. No Set-off. The Company shall have no right of set-off or
counterclaims, in respect of any claim, debt, or obligation, against any
payments to Hughes, her dependents, beneficiaries, or estate provided for in
this Agreement.

     16. Notices. All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown on the
records of the Company, or at such other address or addresses as either party
shall designate to the other in accordance with this Section 16.

5



--------------------------------------------------------------------------------



 



     17. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement,
including without limitation the Management Agreement between the Company and
Hughes dated October 9, 2002.

     18. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Hughes.

     19. Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Arizona.

     20. Miscellaneous.

          (a) No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

          (b) The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

          (c) In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year set forth above.

              VISTACARE, INC.
 
       

  By:    

       

  Title:    

       
 
       

                  Carla Davis Hughes

6